DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
2.	The Information Disclosure Statement filed 11 February 2022 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

4.	Claims 1-6, 9-11, 13-15, 17 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Heim (US-2005/0285850).
	Regarding claim 1:  Heim discloses a system configured for processing one or more primitives derived from geometry data defining an object for display in a tile-based graphics processing system (figs 1-2, fig 7, [0016], and [0056] of Heim), the system comprising: a modifying unit configured to derive one or more modified primitives from at least one of the one or more primitives (fig 5a(506-520), fig 6, and [0023]-[0030] of Hein – deriving modified (second-level) polygons by subdividing initial (first-level) polygons); and a tiling unit configured to, for each of a plurality of tiles, derive an object list including data identifying each modified primitive located at least partially within that tile (fig 5a(530), fig 5b(535-545), and [0036]-[0038] of Heim – tile binning lists the modified (sub-divided) polygons associated with each tile).
	Regarding claim 2:  Heim discloses the system as claimed in claim 1 (as rejected above), wherein the object is a patch of surface data (fig 2, fig 3, and [0016]-[0017] of Heim).
	Regarding claim 3:  Heim discloses the system as claimed in claim 1 (as rejected above), the system further comprising a geometry processing unit configured to derive the one or more primitives from the geometry data (fig 2 and [0015]-[0016] of Heim – primitives defined according to the “skin” surface geometry).
	Regarding claim 4:  Heim discloses the system as claimed in claim 3 (as rejected above), wherein the object is a patch of surface data (fig 2, fig 3, and [0016]-[0017] of Heim), and the geometry processing unit is configured to tessellate the patch of surface data to derive the one or more primitives, the one or more primitives being one or more tessellated primitives (fig 2, fig 6, [0016], and [0028] of Heim – tessellates the “skin” surface into initial polygons, and further tessellates into smaller polygons).
	Regarding claim 5:  Heim discloses the system as claimed in claim 1 (as rejected above), wherein the modifying unit is configured to apply a modifying function to geometry data associated with at least one of the one or more primitives to generate at least one of the one or more modified primitives (fig 6 and [0046]-[0054] of Heim).
	Regarding claim 6:  Heim discloses the system as claimed in claim 1 (as rejected above), wherein at least one of the one or more modified primitives is a geometrically modified instance of one of the one or more primitives (fig 6 and [0046]-[0054] of Heim).
	Regarding claim 9:  Heim discloses the system as claimed in claim 1 (as rejected above), wherein a unique identifier for each modified primitive located at least partially within a tile is stored in the object list for that tile (fig 5a(530), fig 5b(535-545), and [0035]-[0038] of Heim – polygons for each tile stored during the binning operations).
	Regarding claim 10:  Heim discloses the system as claimed in claim 1 (as rejected above), wherein each modified primitive located at least partially within a tile is derived before an object list is derived for that tile (fig 5a(520-530), fig 5b(535-545), [0027]-[0028], and [0035]-[0038] of Heim – primitives are modified (520-525) before binning (530-545)).
	Regarding claim 11:  Haim discloses the system as claimed in claim 1 (as rejected above), wherein the system is configured to store the derived object lists in a memory device (fig 7(704,740,742,744), fig 5b(540-545), [0037]-[0038], and [0059]).
	Regarding claim 13:  Heim discloses the system as claimed in claim 1 (as rejected above), the system further comprising a shading unit configured to render an image using the derived object lists ([0020], and [0036]-[0039] of Heim).
	Regarding claim 14:  Heim discloses a method of processing one or more primitives derived from geometry data defining objects for display in a tile-based graphics processing system (figs 1-2, fig 7, [0016], and [0056] of Heim), the method comprising: deriving one or more modified primitives from at least one of the one or more primitives (fig 5a(506-520), fig 6, and [0023]-[0030] of Hein – deriving modified (second-level) polygons by subdividing initial (first-level) polygons); and for each of a plurality of tiles, deriving an object list including data identifying each modified primitive located at least partially within that tile (fig 5a(530), fig 5b(535-545), and [0036]-[0038] of Heim – tile binning lists the modified (sub-divided) polygons associated with each tile).
	Regarding claim 15:  Heim discloses the method as claimed in claim 14 (as rejected above), wherein at least one of the one or more modified primitives is a geometrically modified instance of one of the one or more primitives (fig 6 and [0027]-[0028] of Heim).
	Regarding claim 17:  Heim discloses the method as claimed in claim 14 (as rejected above), wherein each modified primitive located at least partially within a tile is derived before an object list is derived for that tile (fig 5a(520-530), fig 5b(535-545), [0027]-[0028], and [0035]-[0038] of Heim – primitives are modified (520-525) before binning (530-545)).
	Regarding claim 19:  Heim discloses the method as claimed in claim 14 (as rejected above), further comprising rendering an image using the derived object lists ([0020], and [0036]-[0039] of Heim).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 7, 8, 12, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heim (US-2005/0285850) in view of Rhoades (US-2011/0080404).
	Regarding claim 7:  Heim discloses the system as claimed in claim 1 (as rejected above).  Heim does not disclose wherein at least one of the one or more modified primitives is a translated, scaled and/or rotated instance of one of the one or more primitives.
	Rhoades discloses wherein at least one of the one or more modified primitives is a translated, scaled and/or rotated instance of one of the one or more primitives (fig 4(450) and [0063] of Rhoades).
	Heim and Rhoades are analogous art because they are from the same field of endeavor, namely image data processing and rendering using geometric primitives.  Before the effective filing date of the invention, it would have been obvious to one ordinary skill in the art to have at least one of the one or more modified primitives be a translated, scaled and/or rotated instance of one of the one or more primitives, as taught by Rhoades.  The motivation for doing so would have been to allow for more options in geometric primitive processing, and thus more accurate 3D modeled images.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heim according to the relied-upon teachings of Rhoades to obtain the invention as specified in claim 7.
	Regarding claim 8:  Heim discloses the system as claimed in claim 1 (as rejected above).  Heim does not disclose wherein at least one of the one or more modified primitives is at a displaced location from the location of the primitive from which it is derived.
	Rhoades discloses wherein at least one of the one or more modified primitives is at a displaced location from the location of the primitive from which it is derived ([0079] of Rhoades – final position of each tessellated vertex based on displacement maps, among other things).
	Heim and Rhoades are analogous art because they are from the same field of endeavor, namely image data processing and rendering using geometric primitives.  Before the effective filing date of the invention, it would have been obvious to one ordinary skill in the art to have at least one of the one or more modified primitives be at a displaced location from the location of the primitive from which it is derived, as taught by Rhoades.  The motivation for doing so would have been to allow for more options in geometric primitive processing, and thus more accurate 3D modeled images.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heim according to the relied-upon teachings of Rhoades to obtain the invention as specified in claim 8.
	Regarding claim 12:  Heim discloses the system as claimed in claim 1 (as rejected above).  Heim does not disclose the system further comprising a shading unit configured to shade each tile for display using its respective object list.
	Rhoades discloses a shading unit configured to shade each tile for display using its respective object list (fig 4(460) and [0065] of Rhoades).
	Heim and Rhoades are analogous art because they are from the same field of endeavor, namely image data processing and rendering using geometric primitives.  Before the effective filing date of the invention, it would have been obvious to one ordinary skill in the art to shade each tile for display using its respective object list, as taught by Rhoades.  The motivation for doing so would have been to allow for more options in primitive processing, and thus more accurate 3D modeled images.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heim according to the relied-upon teachings of Rhoades to obtain the invention as specified in claim 12.
	Regarding claim 16:  Heim discloses the method as claimed in claim 14 (as rejected above).  Heim does not disclose wherein at least one of the one or more modified primitives is at a displaced location from the location of the primitive from which it is derived.
	Rhoades discloses wherein at least one of the one or more modified primitives is at a displaced location from the location of the primitive from which it is derived ([0079] of Rhoades – final position of each tessellated vertex based on displacement maps, among other things).
	Heim and Rhoades are analogous art because they are from the same field of endeavor, namely image data processing and rendering using geometric primitives.  Before the effective filing date of the invention, it would have been obvious to one ordinary skill in the art to have at least one of the one or more modified primitives be at a displaced location from the location of the primitive from which it is derived, as taught by Rhoades.  The motivation for doing so would have been to allow for more options in geometric primitive processing, and thus more accurate 3D modeled images.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heim according to the relied-upon teachings of Rhoades to obtain the invention as specified in claim 16.
	Regarding claim 18:  Heim discloses the method as claimed in claim 14 (as rejected above).  Heim does not disclose further comprising shading each tile for display using its respective object list.
	Rhoades discloses shading each tile for display using its respective object list (fig 4(460) and [0065] of Rhoades).
	Heim and Rhoades are analogous art because they are from the same field of endeavor, namely image data processing and rendering using geometric primitives.  Before the effective filing date of the invention, it would have been obvious to one ordinary skill in the art to shade each tile for display using its respective object list, as taught by Rhoades.  The motivation for doing so would have been to allow for more options in primitive processing, and thus more accurate 3D modeled images.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heim according to the relied-upon teachings of Rhoades to obtain the invention as specified in claim 18.

7.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heim (US-2005/0285850) in view of well-known prior art.
	Regarding claim 20:  Heim discloses a non-transitory computer readable storage medium having stored thereon a computer readable instruction set (fig 7(702) and [0062] of Heim) configured for processing one or more primitives derived from geometry data defining an object for display in a tile-based graphics processing system (figs 1-2, fig 7, [0016], and [0056] of Heim), the system comprising: a modifying unit configured to derive one or more modified primitives from at least one of the one or more primitives (fig 5a(506-520), fig 6, and [0023]-[0030] of Hein – deriving modified (second-level) polygons by subdividing initial (first-level) polygons); and a tiling unit configured to, for each of a plurality of tiles, derive an object list including data identifying each modified primitive located at least partially within that tile (fig 5a(530), fig 5b(535-545), and [0036]-[0038] of Heim – tile binning lists the modified (sub-divided) polygons associated with each tile).
	Heim does not disclose a computer readable dataset description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture a system configured for processing.
	OFFICIAL NOTICE is taken that a computer readable dataset description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture a system configured for processing is old, well-known and expected in the art.  Such a system can be used to manufacture the physical system disclosed in Heim, especially in any kind of mass production.  Such a stored dataset is common in the art for producing processing systems.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616